DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “an intra-body communication module” that “comprises a human body surface, an esophagus and a trachea.”
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the intra-body communication module is configured to receive the pulse signal generated by the pulse module and transmit the pulse signal to the control module” is indefinite because it is not clear how the body receives and transmits the pulse signal.  Upon review of the specification the signal is transmitted through the body but the body itself is not actually doing the transmitting.   For examination purposes the “intra-body communication module” of claim 1 has been interpreted as functional language and the aforementioned recitation has been interpreted as “the pulse module generates a pulse signal and configured to transmit the pulse signal through the intra-body communication module.
Regarding claim 1, there is lack of antecedent basis for “the received pulse signal.”   For examination purposes the aforementioned recitation has been interpreted as “the pulse signal.”
Regarding claim 1, the recitation “a sheet and is attached to the human body surface” is indefinite because seemingly applicant is claiming a method step in an apparatus claim; thus, confusing the scope of the claim.  To overcome this rejection the Examiner suggest amending the aforementioned recitation to “a sheet configured to be attached to the human body surface …”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (Pub. No. 2002/0074002).
Regarding claim 1, Tung et al. teaches an active inserted gastric tube (device in Fig. 1) with an intra-body communication function, comprising: a tube body (body of 10, Fig. 1); a pulse module (20, Fig. 1); an intra-body communication module (see Figs. 2 and 4 and 35 U.S.C. 112(b) rejection above for interpretation);  and a control module (30/40, Fig. 1); wherein the pulse module (20) is arranged at a front end (end of 10 distal to 11, see Fig. 1) of the tube (10), and is configured to generate a pulse signal (see [0024]); the intra-body communication module is configured to receive the pulse signal generated by the pulse module and transmit the pulse signal to the control module(see Figs. 2 and 4 and 35 U.S.C. 112(b) rejection above for interpretation); and the control module (30/40) is configured to analyze the received pulse signal ([0026]); the pulse module comprises a first electrode (20); and the first electrode (20) is arranged at the front end of the tube (end of 10 distal to 11, see Fig. 1);  the first electrode (20) is circular (see Fig. 1 illustrating 20 as circular); and the first electrode (20) is coated on an edge (edge of 10 along 20) of the front end of the tube (10, see [0024]); the intra-body communication module comprises a human body surface, an esophagus and a trachea (see Figs. 2 and 4 and 35 U.S.C. 112(b) rejection above for interpretation); and the tube (10) is insertable into the esophagus (80, Fig. 2); and the control module (30/40) is in communication with the human body surface (see Fig. 4 illustrating 3 in communication with the human body surface); and the control module (30/40) comprises a microprocessor (processor unit, see [0026]), a second pulse amplifier (34, Fig. 7) and a second electrode (30, Fig. 7); the second electrode (30) is a sheet (thefreedictionary.com defines “sheet” as “a broad, flat, continuous surface and it is the Examiner’s position that 30 is a broad, flat continuous surface; hence, 30 is a sheet) and is attached to the human body surface (see Fig. 4);  the second electrode (30) is electrically connected to the second pulse amplifier (34, see Fig. 7 and [0026]); the second pulse amplifier (34) is electrically connected to the microprocessor (processor unit, [0026], see Fig. 7 and [0026]).1 impedance of the human body.
Thefreedictionary.com defines “electrode” as “a solid electric conductor through which an electric current enters or leaves an electrolytic cell or other medium” and it is the Examiner’s position that 20 generates an electric signal and 30 receives the electric signal; hence, electricity flows from 20 to 30 and therefore leaves 20 and enters 30; therefore, it is the Examiner’s position that 20 and 30 are electrodes.
Tung et al does not specifically teach that the pulse module comprises a pulse generator and a first pulse amplifier; the pulse generator is electrically connected to the first pulse amplifier; the first pulse amplifier is electrically connected to the first electrode, a channel is arranged in a wall of the tube; a wire is arranged inside the channel;  the first pulse amplifier is electrically connected to the first electrode through the wire; and the microprocessor is configured to analyze a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body.  1 impedance of the human body.
However, Krag et al. teaches a pulse module (30c, see Figs. 2c, 3a-3b and [0050])  comprising a pulse generator (56, Fig. 3a), a first electrode (52, Fig. 3a) and a first amplifier (64, Fig. 3b), the pulse generator (56) is electrically connected to the first pulse amplifier (64, see [0021]-[0022] and [0048]-[0051]); the first pulse amplifier (64) is electrically connected to the (52, see [0021]-[0022] and [0048]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. by substituting signal emitting device 20 for marker 30c taught by Krag et al. for providing information when relating to the location of the device (see [0010]); hence, the substitution is a simple substitution that would yield the same predictable results of detecting the location of the distal tip of the catheter tube.  Further, Tung et al. teaches that various modifications may be made to the device (see [0030]). 
Tung et al. in view of Krag et al. does not teach a channel is arranged in a wall of the tube; a wire is arranged inside the channel;  the first pulse amplifier is electrically connected to the first electrode through the wire; and the microprocessor is configured to analyze a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body.  1 impedance of the human body.
However, Besz et al. teaches a medical instrument location device (see Figs. 1 and 4) comprising a tube (40, Fig. 4), a pulse module (41, Fig. 4) and a control module (44/45/46, Fig. 4), a channel arranged in a wall of the tube (40, see Fig. 4 and Col. 4, lines 26-3); a wire (wires of 43 connected to 41) is arranged inside the channel (it is the Examiner’s position that as a result of 43 being connected to 41 there are wires within the walls of 40) and the control module comprises a microprocessor (96, Fig. 8) and the microprocessor (96) is configured to analyze a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body (see Col. 2, lines 1-68 through Col. 3, lines 1-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. in view of Krag et al. such that (see Col. 1, lines 44-51).  Further, Tung et al. in view of Krag et al. teaches that various modifications may be made to the device (see Tung et al., [0030]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783